    Case 9:17-cv-00050-DLC-JCL Document 151-1 Filed 03/14/19 Page 1 of 2



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )
       vs.                            )       DECLARATION OF
                                      )      MARC J. RANDAZZA
ANDREW ANGLIN,                        )   PURSUANT TO L.R. 83.1 (d)(5)
                                      )
             Defendant.               )
                                      )
    Case 9:17-cv-00050-DLC-JCL Document 151-1 Filed 03/14/19 Page 2 of 2



                    DECLARATION OF MARC J. RANDAZZA
                        PURSUANT TO L.R. 83.1 (d)(5)

I, Marc J. Randazza, declare:
         1. I am the managing partner of Randazza Legal Group in Las Vegas,
Nevada, and one of Defendant Andrew Anglin’s attorneys in this action.
         2. On November 14, 2017, I submitted a Declaration to this Court wherein I
stated, pursuant to D. Mont. L.R. 83.1(d)(3)(F) that I was not currently suspended or
disbarred in any other court.
         3. To the extent that may be required by L.R. 83.1(d)(5), I also wish to
disclose that recently on January 14, 2019, I received an order from the Presiding
Disciplinary Judge for the Arizona State Bar regarding reciprocal discipline in
Arizona. See Exhibit 1.
         4. A copy of the order from Arizona is attached to the Notice my office filed
today.
         5. Pursuant to the order the Arizona Bar imposed reciprocal discipline of a
reprimand and 18 months of probation.
  I declare under penalty of perjury that the foregoing is true and correct.


         Executed on March 14, 2019.
                                         /s/ Marc J. Randazza
                                         Marc J. Randazza, pro hac vice




                                            -1-
                              Declaration of Marc J. Randazza
                                   9:17-cv-50-DLC-JCL
